Citation Nr: 0604407	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  97-14 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to additional accrued benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
November 1975. He died in January 1995. The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, among other determinations, denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  On preliminary review of the appeal in 
August 1997, the Board remanded the issue to the RO for 
additional evidentiary development and readjudication.

The Board's August 1997 remand set forth a review of the 
adjudicative history of the case, which had included an 
appeal by the veteran of various service connection and 
increased rating determinations which was pending at the time 
of his death.  In light of the appellant's contentions, the 
Board construed the present appeal as including the issue of 
entitlement to accrued benefits and remanded that issue for 
further evidentiary development and readjudication.

While the case was in remand status, the RO, by a rating 
decision of November 2001, awarded Dependents' Educational 
Benefits and raised the initial disability evaluation for 
post-traumatic stress disorder (PTSD) from 30 percent to 100 
percent from February 5, 1993, the date of receipt of the 
veteran's original compensation claim and the effective date 
of the grant of service connection and the assignment of the 
30 percent evaluation.  

In January 2003, the Board undertook additional development 
of the evidentiary record pursuant to authority granted by 
newly promulgated VA regulations.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
As a result of the Board's development, VA and private 
medical records that were not previously on file were 
obtained for the record.

However, while completion of the Board's evidentiary 
development was pending, the VA regulations that had 
permitted the Board to decide appeals using evidence that had 
not previously been reviewed at the RO were invalidated by 
the United States Court of Appeals for the Federal Circuit 
(CAFC), in Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 
Consequently, in July 2003, the Board remanded the case for 
RO review in light of all evidence of record.  The RO 
thereafter continued its prior denial of service connection 
for the cause of the veteran's death and returned the case to 
the Board.  In June 2004, the Board remanded this matter for 
additional development.  The Board also determined that since 
the period covered by the 100 percent rating for PTSD on an 
accrued basis did not include the full two years immediately 
preceding the veteran's death, the appellant still had 
potential eligibility to receive accrued benefits for the 
period from "January 8, 1995, through February 4, 1995".  
See 38 U.S.C.A. § 5121(a) (West 2002).  Accordingly, the 
issue of entitlement to additional accrued benefits remains 
before the Board.  


FINDINGS OF FACT

1.  The veteran died in January 1995; his death certificate 
lists the cause of death as pulmonary embolism due to long 
term decreased mobility due to multiple operations.  Another 
condition that contributed to death but did not result in the 
underlying cause noted above was moderate obesity.

2.  At the time of the death of the veteran, service 
connection was in effect for PTSD, then rated 30 percent 
disabling, shell fragment wound of the right lower leg, rated 
0 percent disabling, and shell fragment wound, mild muscular 
strain, group I, rated 0 percent disabling; these awards were 
made effective the date of the veteran's initial claim filed 
in February 1993.  

3.  In November 2001, the RO increased the evaluation for the 
veteran's service-connected PTSD to 100 percent on an accrued 
basis, effective the date of the veteran's February 1993 
claim.

4.  The disabilities which caused the veteran's death were 
not manifested during the veteran's military service or for 
many years thereafter, nor were they otherwise related to the 
veteran's service.

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service- 
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.312 (2005).

3.  The criteria for entitlement to additional accrued 
benefits have not been met.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the April 1995 denial preceded the enactment of the VCAA.  
Thereafter, the RO did furnish VCAA notice to the veteran in 
June 2004.  Because the VCAA notice in this case was not 
provided to the appellant prior to the RO decision from which 
he appeals, it can be argued that the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the June 2004 letter, as well as the February 1997 
statement of the case and October 2002, August 2003 and 
September 2005 supplemental statements of the case, the RO 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002). The Board also 
notes that the June 2004 letter notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  Thus, the Board finds that VA's duty to notify 
has been fulfilled and any defect in the timing of such 
notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate her claims, including 
requesting pertinent medical evidence and obtaining VA 
medical opinions.  The appellant was also afforded the 
opportunity to attend a hearing which she declined.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

The veteran's service medical records are devoid of inservice 
complaints or diagnoses related to pulmonary problems.  They 
do include an August 1967 pre-enlistment examination report 
showing that the veteran had asthma until "12 years", and 
none since.  This report also notes that the veteran's mom 
died of a heart attack at age 43, and he had a family history 
of asthma, hay fever or hives.  His weight at the pre-
enlistment examination was 209.  A January 1975 service 
medical record states that the veteran attempted suicide by 
taking an overdose of Thorazine.  It contains an impression 
of adult situational adjustment reaction manifested by 
depression and suicide attempt.  The veteran's July 1975 
separation record contains a diagnosis of obesity, along with 
the recommendation that the veteran attend a diet clinic.  
His weight was 225.  The veteran reported on a July 1975 
Report of Medical History that his health was "good".  

Private medical records from 1984 to 1993 include a June 1984 
outpatient record reflecting a weight of 291.  A November 
1985 outpatient record noting that the veteran "[h]ad a bad 
pneumonia in Vietnam."  These records also note that the 
veteran had suffered a myocardial infarction in March 1988.  
His weight in March 1988 was 280.  Positive risk factors for 
coronary artery disease as noted on a May 1988 hospital 
record include hypercholesterolemia, smoking and a strongly 
positive family history of heart disease including a mother 
who died of a myocardia infarction at age 44, and three 
maternal uncles who had myocardial infarctions in their 40s.  
These records further note that the veteran had asthmatic 
bronchitis, was a smoker, and was obese.  An October 1991 
record notes that the veteran had childhood asthma that had 
resolved.  He had a history of hospitalization for pneumonia 
in the sixties and his last bout was in the seventies.  He 
reported trouble breathing with questionable wheezing two 
times a year.  A March 1993 records reflects a diagnosis of 
contact dermatitis.  An April 1993 record notes that the 
veteran had a rash on his lower legs.  It also notes that he 
was "grossly overweight...[with] swollen legs."  His weight 
as noted on a May 1993 private medical record is 400.  

In June 1993, the veteran underwent an Agent Orange 
Examination.  He reported that he had been hospitalized for 
four weeks while in Vietnam for pneumonia.  He also reported 
that he smoked until 1986 when he suffered a myocardial 
infarction.  He reported exposure to Agent Orange while 
supervising the spraying of herbicides around the perimeter 
of the bases where he was stationed.  He was assessed as 
being a Vietnam War veteran with possible Agent Orange 
exposure, morbid obesity, acantosis nigricans with noted 
multiple associations for the skin disorder; two most likely 
associations were obesity and use of nicotinic acid.  He was 
also assessed as having skin tags.  

VA x-rays of the veteran's lungs in June 1993 revealed clear 
lungs with no congestion or active infiltrates.  

VA orthopedic examination findings in July 1993 revealed the 
veteran's service-connected shrapnel injuries to the right 
lower leg and left shoulder to be well healed with some 
residual discomfort related to the scars.  

VA social survey findings in July 1993 include symptoms of 
flashbacks, guilt in relation to the death of a close friend, 
anger managements, emotional numbing, hypervigilance and 
possibly substance abuse as a way of dealing with sleep 
disorder and depression.  The veteran reported that his 
symptoms had worsened since being laid off of his job with 
the telephone company in January 1993.  He said he had since 
been rehired on a temporary basis and expected to be 
permanently laid off in September 1993 with no plans for 
other employment.  He lived alone and preferred to be left 
alone, but said he found a lot of satisfaction in membership 
in a nondenominational church and had one close friend with 
whom he enjoyed bible study.  The examiner opined that the 
veteran was manifesting a slight to moderate level of PTSD 
symptoms at that time.   

VA PTSD examination findings in July 1993 include the 
notation that the veteran had "significant" PTSD symptoms 
since service, including chronic sleep disturbance and 
nightmares of Vietnam, difficulties with anger, irritability, 
disability expressing his emotions, social isolation and 
withdrawal, and difficulty relating to family.  Also noted 
was marked hypervigilance in public and increased startled 
response.  The veteran reportedly worked for a telephone 
company for 16 years and was still employed there.  He had no 
difficulties on the job and no conflicts with coworkers or 
supervisors.  Socially, he still "isolates a great deal."  
He began doing things with his wife in their church and had a 
couple of acquaintances at work.  He said he liked to spend 
time with his wife and son, although he had difficulty 
expressing his emotions to them.  The examiner noted that the 
veteran became quite overwhelmed when thinking about Vietnam 
and spent a lot of energy pushing those thoughts out of his 
mind.  The examiner also noted that the veteran's work was 
going "adequately" despite his symptoms, but socially he 
was quite impaired outside of dealing just with his family.  
He diagnosed the veteran as having PTSD, moderate.

A VA examiner in February 1994 said it was impossible to make 
a "yes" or "no" determination regarding the relationship 
between the veteran's PTSD and heart disease.  He said 
coronary artery disease was a multifactorial disorder and in 
most cases there were contributions of many different 
factors.  He did say that it was likely that the veteran's 
PTSD disorder and hostility contributed to his heart disease, 
but was not solely responsible for it.

An April 1994 VA nutritional assessment shows that the 
veteran's weight was 380 and that he was "grossly obese."  

On file is an October 1994 narrative from the veteran's 
counselor at the Salem Vet Center who said that the veteran 
had been in counselling since March 1993.  He said that the 
veteran lived with his wife and son and attended college on 
VA Vocational Rehabilitation.  He said the veteran continued 
to be troubled by intrusive thoughts and memories of Vietnam 
and when hired by VA the previously year as a phlebotomist, 
he began having severe flashbacks when drawing blood.  He 
said the veteran was unable to perform the work due to 
anxiety and stress and remained severely affected by his war 
experiences as a medic.  He explained that his work over the 
past year had focused on teaching the veteran how to take 
care of himself and manage the stress in his life.  He 
expressed concern that as long as the pattern continued, it 
would adversely affect the veteran's success in school and 
ability to work.  He also said the veteran's pattern of 
internalizing his stress had contributed to his being 
overweight which was a significant health concern given his 
cardiac history.  He said the veteran's relationships were 
severely impaired, and this may affect him vocationally.  

In an October 1994 statement, the veteran said that he was 
unable to explain his attachment to his wife and said that he 
did not allow anyone into his "personal world."  He said he 
was unable to form friendships and had no desire to.  He 
noted that he was able to function at his job with the 
telephone company so long he did not have to interact with 
others.  He said he did not socialize with his coworkers.  

VA terminal hospitalization records dated from December 9, 
1994, to January 7, 1995, reflect the veteran's complaints 
upon admission of an onset that morning of suprapubic 
abdominal pain, crampy, that radiated to the right flank.  An 
exploratory laparotomy was performed for suspected 
appendicitis, but the appendix was found to be normal.  
However, a perforated diverticulitis was noted in the mid-
sigmoid colon and a sigmoid resection was performed with an 
end-colostomy and Hartmann's pouch.  The veteran's 
postoperative course was described as "extremely difficult" 
and involved revision colostomy for ischemic colostomy, a 
right sigmoidoscopy and exploratory laparotomy with 
completion of the colectomy, tube ileostomy placement, a 
Dexon mesh closure, and a formal ileostomy procedure.  On 
January 7, 1995, the veteran acutely dropped his 02 
saturations, had an increasing heart rate and increased 
respiratory rate.  A pulmonary embolus was suspected.  The 
section chief of general surgery stated that even without a 
formal autopsy, it was felt that the cause of death was a 
mass embolus from a deep vein thrombosis in the veteran's 
lower extremities.  

The veteran's death certificate lists the cause of death as 
pulmonary embolism due to or as a consequence of long term 
decreased mobility due to or as a consequence of multiple 
operations.  Another condition that contributed to death but 
did not result in the underlying cause noted above was 
moderate obesity.

In May 2001, the veteran's claims file was reviewed by a VA 
cardio fellow who said that the veteran had known cardiac 
artery disease and had multiple risk factors for this disease 
including a history of smoking, family history, and 
hypercholesterolemia.  The physician opined that there was no 
evidence that the veteran's PTSD directly caused or 
aggravated his coronary artery disease.  He also said that 
there was no evidence in the medical literature to support 
that claim that PTSD caused or aggravated CAD.  

In April 2003, the VA cardio fellow who had reviewed the 
veteran's claims file in May 2001 again reviewed the 
veteran's claims file and opined that it was not as likely as 
not that any disability shown during the veteran's service 
was one of the immediate or underlying causes of death, or 
was etiologically related to the cause of death.  He 
explained that prior to death, the veteran had been admitted 
to the hospital with a surgical abdomen and, during recovery, 
developed DVTs and suffered a pulmonary embolism.  He said 
there was no evidence available to him that reasonably linked 
the veteran's obesity diagnosis at military discharge in 1975 
with the cause of his death in 1995.  He went on to state 
that at the time of death, the veteran was in the hospital, 
acutely ill and at high risk for pulmonary embolism due to 
his surgery and immobility.  He said there was no evidence to 
link his subsequent death to any disability shown in service.  
He explained that there was no evidence to support the claim 
that the diagnosis of obesity in service at separation and 
the cardiac anomaly shown in January 1975 were a cause of, 
contributed to, the veteran's death.

Cause of Death

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2005).  In short, evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death.  § 3.312.  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto." § 3.312.  A contributory 
cause of death must be causally connected to death and must 
be "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  Id.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As previously indicated the veteran's death was due to a 
pulmonary embolism due to or as a consequence of long term 
decreased mobility due to or as a consequence of multiple 
operations.  Moderate obesity was listed as another 
significant condition contributing to death.  

The veteran's service medical records are negative for any 
complaints of a pulmonary nature and show that he was 
clearly active and mobile during service.  His July 1975 
separation examination report reflects a diagnosis of 
obesity, along with the recommendation that the veteran 
attend a diet clinic, thus suggesting the basis of the 
veteran's obesity was due to calorie intake.  The veteran 
indicated on a July 1975 Report of Medical History that his 
health was "good," and he did not have any noted defects or 
diagnoses at separation other than obesity.  

As far as a possible link between the veteran's obesity at 
separation and obesity at the time of his death, there is a 
medical opinion that militates against such a link.  In this 
regard, a VA examiner, after thoroughly reviewing the 
veteran's claims file in April 2003, opined that there was 
no evidence that reasonably linked the veteran's obesity 
diagnosis at his service discharge in 1975 with the cause of 
his death in 1995.  Indeed, his recorded weight of 380 in 
April 1994, which was within a year of his demise, 
represents a substantial increase from his recorded weight 
of 225 at his July 1975 service separation examination.  The 
April 2003 examiner explained that prior to the veteran's 
death he had been admitted to the hospital with a surgical 
abdomen and, during recovery, developed "DVTs" and suffered 
a pulmonary embolism.  He said that the veteran was at high 
risk for pulmonary embolism due to his surgery and 
immobility, factors that occurred many years after service.  
He concluded by stating that there was no evidence to 
support the claim that the stated diagnosis of obesity in 
the service medical records on separation examination and 
the cardiac anomaly shown in January 1975 were a cause of, 
or contributed to, the veteran's death.  He added that there 
was no evidence to link his subsequent death to any 
disability shown in service.  

In October 2004, the veteran's counselor at the Salem Vet 
Center said that the veteran's pattern of internalizing 
stress contributed to his being overweight.  This statement 
has been considered in relation to the veteran's service-
connected PTSD.  However, there is no medical evidence 
linking this behavioral pattern to the veteran's PTSD.  In 
other words, nowhere in the medical evidence, namely the 
July 1993 VA social survey and PTSD examination reports, has 
the veteran's obesity been linked to his PTSD - either due 
to excessive calorie intake or some other factor.  

In conclusion, the Board finds that the competent medical 
evidence does not link the cause of the veteran's death to 
any service-connected disability or to his period of active 
duty service and in fact, the only opinion addressing such a 
link, militates against the claim.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.312.

Accrued Benefits

As stated in the introduction of this decision, at the time 
of his death, the veteran had pending claims for service 
connection as well as for an increased rating for service-
connected PTSD, then rated 30 percent disabling.  As a 
matter of law, veterans' claims do not survive their deaths.  
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The 
provisions of 38 U.S.C.A. § 5121, however, set forth a 
procedure for a qualified survivor to carry on, to the 
limited extent provided for therein, a deceased veteran's 
claim for VA benefits by submitting an application for 
accrued benefits within one year after the veteran's death.  
Landicho, 7 Vet. App. at 47.

In pertinent part, section 5121 provides that for deaths 
occurring before December 16, 2003, periodic monetary 
benefits to which a veteran was entitled on the basis of 
evidence in the file at date of death, and due and unpaid 
for a period of not more than two years prior to death, may 
be paid to a surviving spouse.  38 U.S.C.A. § 5121.  See 
also Sharp v. Principi, 17 Vet. App. 431 (2004).  

A Federal Circuit Court decision changed VA's interpretation 
of the law pertaining to accrued benefits.  Specifically, 
this decision held that while 38 U.S.C.A. § 5121(a) limits a 
survivor's recovery of accrued benefits for a maximum two 
year period, the two years can be at any time during the 
veteran's lifetime, rather than the two years immediately 
preceding the veteran's death.  Terry v. Principi, 367 F.3d 
1291 (Fed. Cir. 2004).

In the instant case, in November 2001, the RO assigned a 100 
percent rating for the veteran's PTSD on an accrued basis, 
effective the date of his initial February 1993 claim.  The 
RO found that this represented a full grant of the benefits 
sought on appeal regarding accrued benefits.  However, in a 
June 2004 remand, the Board determined that the matter 
remained on appeal because of the appellant's potential 
eligibility to receive benefits for a full 2 year period 
rather than the approximate 23 month period that she was 
awarded.  However, upon further review, the Board finds that 
there is simply no basis under the law in which the appellant 
is entitled to additional accrued benefits.  

As the veteran's initial claim for compensation benefits was 
his February 1993 claim, his entitlement to compensation 
benefits, including compensation for his service-connected 
PTSD disability, was rendered effective this date.  There is 
simply no basis in which the appellant can receive 
compensation on an accrued basis any earlier than the date 
that the veteran was entitled to receive compensation.  
Moreover, accrued benefits are payable in a case such as this 
for a maximum two year period during the veteran's lifetime 
(emphasis added).  Terry v. Principi, 367 F.3d 1291 (Fed. 
Cir. 2004).  Thus, consideration of benefits on an accrued 
basis for any period after the veteran's death is simply not 
warranted by law.  

As the law and not the evidence of record is dispositive in 
this case, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  Entitlement to additional accrued 
benefits is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


